           Case 1:17-cv-00130-AWI-GSA Document 76 Filed 01/28/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY WILLIAM CORTINAS,                            1:17-cv-00130-AWI-GSA-PC
12                Plaintiff,                            ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
13         vs.                                          (ECF No. 74.)
14   M. HUERTA, et al.,                                 ORDER GRANTING DEFENDANT
                                                        HUERTA’S MOTION FOR SUMMARY
15                Defendants.                           JUDGMENT
                                                        (ECF No. 69.)
16
                                                        ORDER FOR CLERK TO ENTER
17                                                      JUDGMENT FOR DEFENDANT
                                                        HUERTA
18
                                                        ORDER FOR CASE TO PROCEED
19                                                      ONLY AGAINST DEFENDANT SCALIA
20

21

22          Larry William Cortinas (“Plaintiff”) is a state prisoner proceeding pro se and in forma
23   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
24   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
25          On January 11, 2021, findings and recommendations were entered, recommending that
26   defendant Huerta’s motion for summary judgment, filed on July 6, 2020, be granted. (ECF No.
27   74.) On January 25, 2021, Plaintiff filed objections to the findings and recommendations. (ECF
28   No. 75.)

                                                    1
           Case 1:17-cv-00130-AWI-GSA Document 76 Filed 01/28/21 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   including Plaintiff’s objections, the court finds the findings and recommendations to be supported
 4   by the record and proper analysis. Plaintiff relies on allegations in his complaint, but fails to
 5   address the actual analysis of the Findings and Recommendation. The Court agrees with the
 6   Findings and Recommendation that Plaintiff’s representations in the second summary judgment
 7   motion essentially abandoned the excessive force claim against Defendant Huerta. See Davis v.
 8   City of Las Vegas, 478 F.3d 1048, 1058 (9th Cir. 2007).
 9          Accordingly, THE COURT HEREBY ORDERS that:
10          1.      The findings and recommendations issued by the magistrate judge on January 11,
11                  2021, are ADOPTED IN FULL;
12          2.      Defendant Huerta’s motion for summary judgment, filed on July 6, 2020, is
13                  GRANTED;
14          3.      The clerk is directed to enter judgment for defendant Huerta and dismiss him from
15                  this case;
16          4.      This case shall proceed only against defendant Scalia, for use of excessive force
17                  in violation of the Eighth Amendment; and
18          5.      This case shall be referred back to the magistrate judge for further proceedings.
19
     IT IS SO ORDERED.
20

21   Dated: January 28, 2021
                                                 SENIOR DISTRICT JUDGE
22

23

24

25

26

27

28


                                                     2
